Citation Nr: 0517160	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for status post right 
meniscectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial rating for 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased initial rating for right hip 
trochanteric bursitis, with mild functional impairment, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial rating for left hip 
trochanteric bursitis, with mild functional impairment, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial rating for a left 
knee impairment, currently evaluated as 10 percent disabling.




WITNESSES AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2001 the veteran filed a claim for an increased 
rating for his right knee, entitlement to service connection 
for his right hip, left hip and left knee, secondary to his 
service-connected right knee disability.  In April 2002 the 
regional office issued a rating decision that continued the 
veteran's right knee evaluation as 30 percent disabling, 
granted the veteran's service connection claims for his left 
knee and left hip, assigned a noncompensable evaluation for 
each and denied the veteran's claim for service connection 
for his right hip.

The veteran filed a timely notice of disagreement (NOD) in 
March 2003 and timely perfected his appeal in June 2003.  He 
then participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in October 2003.  A copy of 
that transcript has been associated with the claims folder.  
This claim came before the Board in June 2004.  The Board 
remanded this claim to obtain medical records and to obtain a 
new VA examination.


In February 2005, the RO issued a rating decision that 
continued the veteran's 30 percent evaluation for the right 
knee, assigned a 10 percent evaluation for degenerative 
arthritis of the right knee, and increased the veteran's 
noncompensable ratings for his left hip, right hip and left 
knee to 10 percent disabling each.

In an April 2005, the veteran referred to a new claim of 
service connection for a right elbow disability, secondary to 
his service-connected right knee disability.  This claim is 
referred back to the RO for further adjudication.

The issues of entitlement to an increased rating for status 
post right meniscectomy of the right knee and entitlement to 
an increased initial rating for degenerative arthritis of the 
right knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  According to the results of his most recent VA orthopedic 
examination, the veteran has right hip extension to 20 
degrees, adduction to 15 degrees, abduction to 30 degrees, 
external rotation to 50 degrees, and internal rotation to 5 
degrees; he is also limited by guarding, rigidity and pain.

2.  According to the results of his most recent VA orthopedic 
examination, the veteran has left hip extension to 20 
degrees, adduction to 15 degrees, abduction to 35 degrees, 
external rotation to 60 degrees, and internal rotation to 5 
degrees; he is also limited by guarding, rigidity and pain.

3.  The left knee disability is manifested by subjective 
complaints of pain, with no instability or limitation of 
motion.





CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating, but no 
higher, for trochanteric bursitis in the veteran's left hip.  
38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 
5254 (2004).

2.  The criteria are met for a 20 percent rating, but no 
higher, for trochanteric bursitis in the veteran's right hip.  
38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 
5254 (2004).

3.  The criteria for a disability rating in excess of 10 
percent for a left knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003, 5019, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran asserts that the three disabilities currently 
before the Board, increased initial ratings for his right and 
left hips and left knee, are all attributable to his service-
connected right knee disability.  As these issues involve 
similar concepts, evidence and medical history, they will be 
addressed in a common discussion.

In March 2002, the veteran submitted to a VA joints 
examination.  The veteran's medical history reflected that 
his original injury to the right knee was in 1983 from a 
football injury while in service.  The veteran was required 
to have an open right medial meniscectomy.  He then underwent 
arthroscopic surgery in May of 1985 for diagnostic purposes 
which showed an abnormal lateral tilt.

With regard to the right knee, the veteran described the pain 
as a needle-like sensation underneath his kneecap which was 
increased with periods of standing and walking.  He described 
stiffness in the right knee with occasional weakness but no 
fatigability or lack of endurance.  He stated that sometimes 
his right knee felt swollen but not associated with real heat 
for redness changes.  There was no instability although he 
did experience occasional locking, especially when descending 
stairs, which occurred approximately every one to two months.  
He denied flare-ups but had increased pain with standing and 
walking.  He occasionally wore a right knee brace, though not 
at work.  No episodes of dislocation or recurrent subluxation 
were described.

With regard to the left knee and left hip, the veteran 
related his pain to working as a tool and dye maker, which 
included long periods of standing, as well as to the 
increased load put on the left leg from his service-connected 
right knee disability.  He described intermittent pain along 
the left lateral hip when getting out of bed and when 
walking.  There was no real weakness, stiffness, swelling, 
heat or fatigability.  There were no real flare-ups.  The 
veteran also described intermittent left knee pain diffusely 
throughout the knee joint and behind the kneecap more with 
standing and walking.  He related some of his knee pain on 
the left to a motor vehicle accident in 1990 when he hit a 
dashboard with his left knee as a passenger.

The veteran described a feeling of weakness and fatigability 
in the left knee musculature with occasional stiffness, but 
no swelling, locking or instability.  There were no episodes 
of dislocation or recurrent subluxation described.  He stated 
that he had occasionally taken Advil, which he indicated was 
not particularly helpful.

Upon physical examination, the examiner performed a range of 
motion test with a standard goniometer.  Right knee range of 
motion was as follows: Extension - full 0 degrees; Flexion - 
limited to 120 degrees with discomfort and stiffness reported 
end range.

Left knee range of motion was as follows: Extension - full 0 
degrees; Flexion - minimally restricted at 135 degrees with 
no pain at the end range.  

Left hip range of motion was as follows: Flexion - 130 
degrees; Extension - 30 degrees; Adduction - 30 degrees; 
Abduction - 45 degrees; External rotation - 60 degrees; 
Internal rotation - 40 degrees, with some mild discomfort 
reported in the posterolateral hip region on extreme of 
internal rotation only.

There was some mild discomfort reported at the right knee 
along the medial joint line and the medial patellar facet.  
There was also pain to palpation along the left medial 
patellar facet.  Patellar grind was positive bilaterally at 
the knees for more anterior knee pain.  Left hip trochanteric 
nursa area was painful to palpation.

Ligamentous structures of the right knee showed negative 
Lachman, no medial collateral ligament laxity, mild to 
moderate lateral collateral ligament laxity and negative 
McMurray testing.  The left knee provocative testing showed 
negative Lachman, negative McMurray intact ligamentous 
structures for MCL and LCL with no laxity.

The examiner diagnosed the veteran with the following:  
service-connected right knee injury, status post open right 
medial meniscectomy, status post lateral release for 
subluxing patella and loss of range of motion with moderate 
LCL laxity.  The left knee demonstrated intermittent pain 
with standing and walking, with essentially no restricted 
range of motion.  Examination was consistent with 
chondromalacia of the left knee with positive patellar grind.  
The veteran had intermittent left hip pain on sit to stand 
position and walking.  He demonstrated a full range of 
motion, but with painful trochanteric bursa.  The examination 
was consistent with trochanteric bursitis of the left hip.

The examiner noted that it was at least as likely as not that 
the veteran's complaints of left knee and hip pain were 
related to his service-connected right knee injury due to 
altered biomechanics.  The veteran stated that he did not 
have any right hip pain; as such it was not examined.  In an 
addendum, the examiner noted that an x-ray of the left hip 
revealed no evidence of fracture or subluxation nor did it 
demonstrate spur formation or sclerotic or lytic changes.  An 
x-ray of the right knee revealed no evidence of fracture or 
dislocation or bony erosion or periosteal reaction.  There 
was no evidence of loose body or spur formation and the 
joints appeared to be well-maintained.

In October 2003, x-rays of the right knee revealed minimal 
degenerative joint disease of the medial compartment.  

A bone scan later in October 2003 indicated that there was no 
evidence of osteomyelitis involving the right knee.  The 
delayed images demonstrated moderate to increased uptake of 
activity in the posterior aspect of the proximal right tibia.  
This finding could have been related to degenerative changes.

The veteran submitted to a VA joints examination in October 
2004.  With regard to the veteran's right hip, he stated that 
it was painful 24 hours a day, weak, fatigued, lacked 
endurance, never locked, was mildly stiff, had mild swelling 
without heat or redness.  He stated that the right hip did 
not give way.

Upon physical examination, the veteran's right hip range of 
motion testing revealed active extension was limited to 20 
degrees due to tightness; active adduction was +15 degrees 
from 0 degrees limited by guarding, rigidity and pain; 
abduction was +30 degrees from 0 degrees limited by guarding, 
rigidity and pain; active external rotation was +50 degrees 
from 0 degrees limited by pain and rigidity progressive from 
+5 degrees to +50 degrees coinciding with increased guarding 
and rigidity.  Internal rotation of the right hip was limited 
by guarding and rigidity at onset maximum range of motion no 
more than +5 degrees with the veteran citing pain.  Active 
straight-leg raising was +65 degrees from 0 degrees limited 
by pinching pain on the right lateral hip at the endpoint.  
The examiner noted that the right hip range of motion 
examination was difficult to differentiate where pain started 
because guarding and rigidity dominated the attempt to 
perform passive extension, adduction, abduction, external and 
internal rotation of the right hip.

Upon physical examination, the veteran's left hip range of 
motion testing revealed active extension was limited to 20 
degrees due to tightness; active adduction was +15 degrees 
from 0 degrees limited by guarding, rigidity and pain; 
abduction was +35 degrees from 0 degrees limited by guarding, 
rigidity and pain; active external rotation was +60 degrees 
from 0 degrees with no guarding, rigidity or pain.  Internal 
rotation of the left hip was limited by guarding and rigidity 
at onset maximum range of motion no more than +5 degrees with 
the veteran citing pain.  Active straight-leg raising was +50 
degrees from 0 degrees limited by pinching pain on the left 
lateral hip at the endpoint.  The examiner noted that the 
left hip range of motion examination was difficult to 
differentiate where pain started because guarding and 
rigidity dominated the attempt to perform passive extension, 
adduction, abduction, external and internal rotation of the 
right hip.

With regard to the left knee, there was very mild medial 
lateral motion, a well-healed L-shaped scar that was 
nontender to palpation, no warmth, edema, inflammation, heat 
or redness.  The left knee range of motion active flexion was 
from 0 degrees to +105 degrees limited by "it does not flex 
anymore."  Passive flexion was from 105 degrees to +115 
degrees limited at the end point by pain and accompanied by 
rigidity and guarding from +105 degrees to +115 degrees.

There was no valgus motion of the medial collateral ligament 
or the abduction stress test.  There was no varus motion of 
the lateral collateral ligament test or the adduction stress 
test.  There was no motion of the anterior cruciate ligament, 
anterior drawer sign, Lachman's test, posterior cruciate 
ligament or posterial drawer signs.  With regard to the 
medial meniscus, lateral meniscus and McMurray's test, there 
was no click felt or heard at the joint line during flexion 
and extension of the left knee.  During flexion and extension 
of the left knee where was grinding of the inferior patella 
and increasing crepitus of the left patella with manual 
pressure.

With no weight-bearing on the right lower extremity, upright 
position, balancing the right lower extremity on the distal 
toes, the veteran performed partial left knee flexion 
alternating with upright at a rate of three sets every five 
seconds with his hands supporting his body placed on both 
corners of the examination table.  20 seconds into the test, 
the rate slowed from three to two and a half seconds, and at 
30 seconds the rate slowed to one half of a second and the 
veteran stopped due to muscle fatigue of the left thigh.

In a sitting position, the veteran performed sitting upright 
at 0 degrees alternating with flexion at the hop to +30 
degrees at a rate of two sets every five seconds for a total 
of 45 seconds.  The veteran stopped the test at 45 seconds 
due to pinching of the left lateral hip.

The examiner diagnosed the veteran with right hip 
trochanteric bursitis with mild functional impairment; left 
hip trochanteric bursitis with mild functional impairment; 
left knee chondromalacia more likely than not related to 
traumatic left knee injury in a motor vehicle accident and 
effects of added weight-bearing due to the service-connected 
right knee injury with mild to moderate functional 
impairment; the right knee was status post repair meniscus 
tear, October 12, 2004, currently moderate functional 
impairment with guarding and rigidity limiting even a minimal 
range of motion examination.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated January 2002 the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The January 2002 letter informed the 
veteran that the VA would make reasonable efforts to assist 
him in obtaining evidence such as medical records, employment 
records or records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2002 letter requested that the veteran 
provide the names of the people, agencies or companies who 
had records that he thought would assist in deciding his 
claim.  The letter also requested the corresponding 
addresses, approximate time frames covered by such records 
and the conditions for which he was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The January 2002 letter also requested 
that the veteran provide any additional information or 
evidence regarding his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

The April 2002 rating decision on appeal granted service 
connection for a left knee disability and assigned a 
noncompensable rating, a left hip disability and assigned a 
noncompensable rating and denied the claim of entitlement to 
a right hip disability.  The veteran appealed the April 2002 
rating decision, which ultimately led to the February 2005 
rating decision which granted an increase of 10 percent for 
the veteran's left knee and left hip and granted service 
connection for the right hip and granted an evaluation of 10 
percent.  In this case, where awards of service connection 
for disabilities have been granted and the assignment of 
initial ratings for those disabilities are disputed, separate 
ratings can be assigned for separate periods of time based on 
the facts found; in other words, the ratings may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  A disability may require re-rating in accordance 
with changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2004).  Specific diagnostic codes will be 
discussed where appropriate below.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2004).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2004).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Disability of the Bilateral Hips

Specific rating criteria for the thigh

The veteran is currently assigned a 10 percent evaluation for 
bursitis of the left and right hip under Diagnostic Code 
5019.  Under this diagnostic code, bursitis is to be rated 
based upon the limitation of motion of the affected part.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2004).

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2004).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2004).  
Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation, limitation limited to 30 degrees 
warrants a 20 percent evaluation, limitation limited to 20 
degrees warrants a 30 percent evaluation, and limitation 
limited to 10 degrees warrants a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2004).  Where there 
is limitation of abduction to the point at which the claimant 
cannot cross his legs, a 10 percent evaluation is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2004).  Where 
there is limitation of abduction of the thigh, or motion lost 
beyond 10 degrees, a 20 percent evaluation is warranted.  Id.

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2004).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After a review of the evidence pertaining to the veteran's 
service-connected right and left hip disabilities, the Board 
has determined that the most appropriate diagnostic code is 
the 5019, bursitis, which is the pertinent diagnosis found in 
the medical records.  In particular, there is no diagnosis of 
arthritis of the veteran's right or left hip.  In any event, 
in this case whatever the diagnosis of the veteran's hip 
disabilities, they would be rated based upon limitation of 
motion.

The Board notes that a rating greater than 10 percent would 
be warranted where the evidence showed favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees, and slight adduction or abduction (Diagnostic Code 
5250); flail joint of the hip (Diagnostic Code 5254); or 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, without loose motion, and with weight bearing 
preserved with the aid of a brace; fracture of the surgical 
neck of the femur with false joint; or malunion of the femur 
with moderate knee or hip disability (Diagnostic Code 5255).  
However, the medical evidence does not show ankylosis of the 
right or left hip, nor does the evidence show fracture or 
malunion of the femur.  Thus, an evaluation under these 
diagnostic codes would not be appropriate.

The veteran's chief complaint is bilateral hip pain, which 
will be addressed in connection with the application of 38 
C.F.R. §§ 4.40 and 4.45 below.

Schedular rating

Based on a review of the clinical evidence, it is the 
judgment of the Board that the current 10 percent rating for 
the right and left hips is appropriate under Diagnostic Code 
5019.  

With regard to the left hip, the March 2002 VA examination 
showed that left hip flexion was to 130 degrees and left hip 
abduction was to 45 degrees.  VA examination in October 2004 
also showed essentially normal range of motion of the left 
hip - flexion was not measured and abduction from 0 to 35 
degrees.  Neither of these examinations show that the 
veteran's left hip was limited to 30 degrees of flexion or 
that there was limitation of abduction of the thigh with 
motion lost beyond 10 degrees, which is required for a rating 
in excess of 10 percent.  The most recent examination noted 
that the veteran's left hip caused only mild functional 
impairment.  Thus, the veteran's left hip disability does not 
meet the criteria for a rating in excess of 10 percent based 
on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251-5253 (2004).

Given the above clinical findings and medical conclusions, 
the Board determines that there is no basis for the 
assignment of a rating in excess of the currently assigned 10 
percent.  The objective medical evidence, which has been 
discussed above, clearly does not show the limitation of 
motion necessary for higher rating.  The veteran's bursitis 
of the left hip is therefore appropriately rated as 10 
percent disabling under the schedular criteria.

With regard to the right hip, at the October 2004 VA 
examination, flexion was not measured and abduction was 
measured as 0 to 30 degrees.  The examination did not show 
that the veteran's right hip was limited to 30 degrees of 
flexion or that there was limitation of abduction of the 
thigh with motion lost beyond 10 degrees, which is required 
for a rating in excess of 10 percent.  The October 2004 
examination noted that the veteran's right hip caused only 
mild functional impairment.  Thus the veteran's right hip 
disability does not meet the criteria for a rating in excess 
of 10 percent based on limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5251-5253 (2004).

The Board acknowledges the veteran's complaints of bilateral 
hip pain.  This will be addressed in the section immediately 
following.

DeLuca Considerations

The Board has considered whether additional disability is 
warranted for the veteran's bilateral hip disabilities based 
on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca.

The October 2004 examiner specifically stated that the range 
of motion of the right and left hip were additionally 
"limited" (i.e., compromised) by pain, fatigue, rigidity, 
guarding, and there was pain at the extremes of each range of 
motion.  As these are precisely the type of functional 
impairments not contemplated by the rating criteria that must 
be considered under DeLuca, the Board finds that a 20 percent 
evaluation for each hip, the next highest available under 
both Diagnostic Codes 5252 and 5253, is a more appropriate 
rating for the veteran.  An evaluation in excess of 20 
percent is not warranted because the 30 percent evaluation 
available under DC 5252 envisions a more severe restriction 
of movement, with flexion limited to 20 degrees, than can be 
compared with the veteran's flexion to 130 degrees combined 
with his additional limitations by pain, fatigue, rigidity, 
guarding, and pain at the extremes of each range of motion.  
Also, according to the October 2004 examiner, the veteran 
does not have additional functional limitation due to 
weakness or incoordination, which are other factors mentioned 
in the DeLuca holding.

Also, since the veteran's right and left hips have been, at 
most, 20 percent disabling since filing his claim, he is not 
entitled to a "staged" rating under Fenderson as this 
represents his maximum level of functional impairment during 
the relevant time period at issue.  See Fenderson, 12 Vet. 
App. at 125-26.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran is entitled to higher 
evaluations for his bilateral hip disabilities.  Therefore, 
the benefit-of-the-doubt will be conferred in his favor and 
his claims for increased initial ratings for bilateral hip 
disabilities are granted, subject to the controlling laws and 
regulations, which govern awards of VA compensation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2004); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Disability of the Left Knee

The veteran contends that his service-connected left knee 
disability, currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5020 - 5260, is more 
significant than currently contemplated.

Assignment of Diagnostic Code

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available under some limited 
circumstances, under Diagnostic Codes 5003 or 5010, if there 
is medical evidence of arthritis.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  At the March 2002 examination, 
the examiner noted that there were no episodes of dislocation 
or recurrent subluxation.  Therefore, Diagnostic Code 5257 is 
not for application.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2004).  There was no objective evidence to demonstrate that 
the veteran had dislocated semilunar cartilage.  As such, 
Diagnostic Code 5258 is not for application.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2004).  As stated above, there was no objective evidence of 
dislocated semilunar cartilage, nor was any cartilage 
removed.

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004).  Under Diagnostic Code 5003, degenerative 
arthritis (hypertrophic or osteoarthritis), established by x-
ray findings, is rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  The 20 percent and 10 percent 
ratings based on x-ray findings, above, may not be combined 
with ratings based on limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1) (2004).  For purposes 
of rating arthritis, the knee is a major joint.  See 38 
C.F.R. § 4.45(f) (2004).

The objective evidence does not demonstrate that the veteran 
currently has arthritis.  Radiology reports from the West 
Haven VAMC from September 1989 through December 2003 
reflected normal x-ray findings of the left knee.  As such, 
Diagnostic Code 5003 is not for application.

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees. A 20 percent rating may be assigned when flexion is 
limited to 30 degrees. A 30 percent rating requires that 
flexion be limited to 15 degrees.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees. A 10 
percent rating is warranted when extension is limited to 10 
degrees. A 20 percent rating is for application when 
extension is limited to 15 degrees. A 30 percent rating is 
warranted when extension is limited to 20 degrees. A 40 
percent rating requires that extension be limited to 30 
degrees. A 50 percent rating may be granted for extension of 
the leg that is limited to 45 degrees.


It is also apparent that the veteran would not be entitled to 
an evaluation in excess of 10 percent based on limitation of 
flexion or extension of the left knee.  In this regard, the 
Board notes that limitation of flexion to 30 degrees or less 
or limitation of extension to 15 degrees or more has not been 
shown by any of the medical evidence of record.  See 
Diagnostic Codes 5260, 5261.

As for other Diagnostic Codes, the Board notes that nonunion 
of the tibia or fibula, and damage or dislocation to the 
cartilage or effusion into the joint have not been shown.  
See Diagnostic Codes 5259, 5262.  As such, the Board can find 
no Diagnostic Code under which to grant a rating in excess of 
the currently assigned 10 percent.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While bearing extra weight on 
the left leg, specifically the left knee, and soreness upon 
bending the left knee have been noted, the medical evidence 
does not show (even when considering pain and weakness) more 
than slight left knee impairment within the meaning of 
Diagnostic Code 5257 so as to allow for a rating in excess of 
10 percent under that code, nor does it show compensable 
limitation of motion under Diagnostic Code 5260 or 5261.

Under precedent opinions of the VA General Counsel, 
consideration must be given to the question of whether a 
separate compensable evaluation for limitation of motion of 
the knee due to arthritis may be warranted. See VAOPGCPREC 
23-97; VAOPGCPREC 9-98. Precedent opinions of the General 
Counsel are binding on the Board. 38 U.S.C.A. § 7104(c) (West 
2002). A separate evaluation under Diagnostic Code 5003 for 
arthritis is only warranted where additional knee disability 
is demonstrated.  However, a review of the medical evidence 
reveals that there have been no findings suggesting that the 
veteran suffers from degenerative joint disease of the left 
knee.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  As such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a more favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


A higher 20 percent initial rating is granted for the 
trochanteric bursitis of the veteran's left hip, subject to 
the laws and regulations governing the payment of VA 
compensation.

A higher 20 percent initial rating is granted for the 
trochanteric bursitis of the veteran's right hip, subject to 
the laws and regulations governing the payment of VA 
compensation.

Entitlement to an increased initial rating for a left knee 
impairment, currently evaluated as 10 percent disabling is 
denied.


REMAND

?	This portion of the claim, to include entitlement to an 
increased rating for a right knee disability and 
entitlement to an increased initial evaluation for 
degenerative arthritis of the right knee are remanded to 
obtain new medical evidence mentioned by the veteran in 
a statement submitted in April 2005.

In a letter addressed to the Board in April 2005, the veteran 
stated that he had recently been seen at the VA Regional 
Medical Center in West Haven, Connecticut regarding his right 
knee and degenerative arthritis.  The RO must obtain any new 
records from the VARMC in order to properly decide the 
veteran's claims.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to identify any 
recent medical treatment for his right knee (both 
private and VA), and the RO should request copies of all 
records associated with such treatment.

2.  The RO should readjudicate the veteran's claims of 
entitlement to an increased rating for status post right 
meniscectomy and degenerative arthritis of the right 
knee.  In the event that the claim is not resolved to 
the satisfaction of the veteran, he should be provided a 
supplemental statement of the case, which includes a 
summary of additional evidence submitted, any additional 
applicable laws and regulations, and the reasons for the 
decision.  After the veteran has been given the 
applicable time to submit additional argument, the case 
should be returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


